department of the treasury internal_revenue_service washington d c office_of_chief_counsel number release date uil date cc pa cbs b01 memorandum for associate area_counsel sb_se from subject mitchel s hyman senior technician reviewer branch collection bankruptcy summonses payment for discharge_of_lien or a compromise to release a lien on property when the underlying income_tax_liability has been discharged in bankruptcy this responds to your request for chief_counsel_advice on whether the service in a collection_due_process cdp case may accept an offer_in_compromise in lieu of enforcing a lien on a personal_residence when the underlying income_tax_liability has been discharged in bankruptcy in accordance with sec_6110 this guidance should not be cited as precedent legend year year date date date date date date date date date date date issue in a cdp case whether the service should accept a payment for the discharge of a federal_tax_lien or enter into a compromise to satisfy a lien on a personal_residence which is greater in value than the amount offered conclusion no neither discharge or release nor an offer_in_compromise are available in this case because the taxpayers are no longer personally liable for taxes we conclude that any compromise with the taxpayers would have no effect on the enforceability of the service’s lien on the property thus compromise would not render the liability fully satisfied or legally unenforceable such that the tax_lien could be released under sec_6325 of the code furthermore payment of a lesser amount would not reflect the value of the government’s interest in the property in question such that a certificate of discharge could be issued under sec_6325 background this cdp case involves a federal_tax_lien on the taxpayers’ personal_residence which arose from the assessment of taxes for year and year the taxpayers filed a chapter bankruptcy petition on date and an order of discharge was entered on date the service identified the personal_residence of the taxpayers as exempt_property subject_to the lien on date the service sent the taxpayers letter final notice notice_of_intent_to_levy and notice of your right to a hearing on date the taxpayers timely requested a cdp hearing on date the taxpayers filed a motion to enforce discharge in the bankruptcy court and in response on date the court ordered that the taxpayers’ case be reopened on date the bankruptcy court specifically held that the year and year income taxes were discharged but that the service could enforce its lien against any exempt_property of the debtors a cdp hearing between the taxpayers and an appeals officer was held on date and date on date a notice_of_determination was sent to the taxpayers sustaining the proposed levy action on date the taxpayers timely filed a petition for the judicial review of the determination you have recommended that this case should be resolved in one of two ways first you have suggested accepting an amount which is smaller than the value of the service’s lien on the property in return for the discharge of the lien because for all practical purposes the liability is unenforceable due to problems arising from the seizure of the taxpayers’ personal_residence second you have suggested that the lien could be released by accepting a smaller amount than the value of the lien on the property through an offer_in_compromise under sec_7122 discussion for the reasons discussed below we recommend that the service only settle this case for an amount equal to the value of the lien the doctrine_of lien pass through was first announced in 117_us_617 it holds that a perfected lien may pass through the bankruptcy unscathed to the extent the liability it secures is not satisfied and the lien is not subordinated or set_aside by the bankruptcy code in practice a federal_tax_lien will usually survive discharge only when a notice_of_federal_tax_lien has been filed and only to the extent it is secured_by property that was exempt or excluded from the bankruptcy_estate or abandoned by the trustee when a debtor receives a discharge but the lien nevertheless survives the bankruptcy the debtor is no longer personally liable for the debt the lien secures see 501_us_78 the service can however bring an in rem action to collect from the property by using its administrative collection powers sec_6325 provides that a lien must be released by the service when it determines that the liability for the amount assessed has been fully satisfied or has become legally unenforceable ‘unenforceable’ means unenforceable as a matter of law and not merely uncollectible irm when a liability has been discharged in bankruptcy but the lien continues to attach to the debtor’s property release of the lien is not required because the liability continues to be legally enforceable against the subject property see in re 40_f3d_1162 11th cir citing 502_us_410 in re 901_f2d_744 9th cir sec_6325 sets forth the conditions under which the service may issue a certificate of discharge with respect to a specific property subject_to a lien discharge of a lien in exchange for partial payment of the liability is only authorized where the amount_paid is at least equal to the value of the government’s interest in the property see sec_6325 sec_301_6325-1 the section provides no discretion to accept some amount less than the value of the lien sec_7122 grants the secretary authority to compromise cases a compromise is an agreement with a particular taxpayer or taxpayers that settles a determined and assessed tax_liability for less than the total amount owed the effect of a compromise is clearly set out in treasury regulations which state acceptance of an offer_in_compromise will conclusively settle the liability of the taxpayer specified in the offer compromise with one taxpayer does not extinguish the liability of nor prevent the irs from taking action to collect from any person not named in the offer who is also liable for the tax to which the compromise relates sec_301_7122-1 thus the taxpayer is released from personal liability but the service may continue to pursue collection from other persons liable for the tax the regulations contemplate that compromise occurs between the service and a particular taxpayer and that the compromise does not act to eliminate or alter the underlying assessment itself in the case of a lien which has survived bankruptcy notwithstanding a discharge of the taxpayer debtor’s personal liability the lien is enforceable only as an in rem claim and the taxpayer is no longer personally liable as such sec_7122 is not applicable because that section authorizes only agreements to compromise civil or criminal liability for taxes interest or penalties not agreements for the release or discharge of liens sec_301_7122-1 compromise with the taxpayer as an individual would have no effect on the enforceability of the lien for purposes of the analysis under sec_6325 because the taxpayer has already been relieved of the obligation the compromise would purport to cover following such a compromise the service would be left with the same ability to collect as it had prior to accepting the offer under sec_6325 lien release would not then be authorized or required similarly compromise with the taxpayer in this case would not authorize lien discharge under sec_6325 the service may compromise when there is doubt as to liability doubt as to collectibility or where compromise would promote effective tax_administration sec_301_7122-1 in this case there has been no suggestion that the existence or amount of the tax_liability is in doubt the value of the property far exceeds the amount of the lien and no creditor has priority over the service so there is no doubt that the lien amount can be collected in full the request for advice does not indicate facts that we are unaware of a case in which a bankruptcy discharge has been granted but the lien passed through in which there could be doubt as to collectibility with respect to the in rem liability that can be asserted against the property by definition the value of the in rem claim is limited to the interest in the property to which the lien attached as a non-recourse debt secured_by property any loss of value in the property diminishes the value of the service’s claim thus at any point the collection potential from the property is equal to the service’s claim and can therefore always be collected in full would authorize compromise to promote effective tax_administration compromise on that basis is authorized only where collection in full would cause economic hardship or where compelling equity or public policy considerations identified by the taxpayer provide a sufficient basis for compromise see sec_301_7122-1 while seizure of the residence would force the taxpayers and their dependents to find new housing the financial analysis does not support the conclusion that other housing could not be obtained or that doing so would cause economic hardship as defined in applicable treasury regulations in fact the financial analysis supports the conclusion that the taxpayers have the ability to pay in full and thereby could avoid the seizure of the property the act of enforcing the lien on the property despite the bankruptcy discharge does not rise to an authorized reason for compromise under the regulations see i r m compromise is not authorized based solely on a taxpayer’s belief that a provision of the tax law is itself unfair deference must be given to the service’s determination that there is sufficient equity in the taxpayers’ residence to warrant a levy additionally the service may not levy on a taxpayer’s principal_residence without obtaining judicial approval from the district_court under sec_6334 if the taxpayers would like to challenge the propriety of having a lien foreclosed on their personal_residence they may raise this issue in the district_court should the taxpayer default on a non-payment term of the compromise the service is authorized to revoke the certificate of release sec_6325 for the above-mentioned reasons we conclude that neither compromise release nor discharge is appropriate under the facts of this case this advice has been coordinated with branch of collection bankruptcy and summonses if you have any questions concerning this matter please contact
